DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,780,635. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 22, 28-30, and 36-38, claim 1 of the ‘635 patent claims an additive manufacturing apparatus comprising: an extruder movably connected to a carrier; a gear pump in fluid communication with the extruder, the gear pump supported on the additive manufacturing apparatus with the extruder; a rail extending along the carrier; a linear motion assembly including a lead screw extending along the carrier and adjacent to the rail, the lead screw including an end portion having a reduced diameter as compared to an inward portion of the lead screw; and a nozzle in fluid communication with the gear pump, wherein the extruder is movably connected to the rail such that at least a portion of the extruder is configured to expand and move with respect to the rail in accordance with a thermal expansion of the extruder.  In the ‘635 patent claims, the gear pump is understood to be located between/adjacent the extruder and the nozzle and is part of the claimed print head that includes a nozzle and an extruder.  As such, claims 22, 28-30, and 36-38 are not patentably distinct over the claims of the ‘635 patent.  Further, the limitations of claims 23-27, 31-35, and 39-41 are similarly claimed or rendered prima facie obvious in view of the limitations found in claims 1-16 of the ‘635 patent either alone or in reasonable combination with each other.    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22-25, 27-33, and 35-41 are rejected under 35 U.S.C. 103 as being unpatentable over Susnjara et al. (US 2018/0222124) in view of any one of Di Simone (US 2011/0316191), Okada et al. (US 6,344,086), Freynhofer (US 5,865,472), Imamura (US 5,462,426), Solbeck (US 3,849,051) or Okazaki et al. (JP 62-182136).
Regarding claims 22 and 28, Susnjara et al. teach an additive manufacturing apparatus comprising a print head including a nozzle (51) and an extruder (61) (Figures 1-3), wherein the nozzle is configured to deposit a flowable material (paragraph [0041]); a carrier (25) movably disposed above a worktable, the carrier configured to move to control a position of the nozzle with respect to the worktable (Figures 1-3, paragraphs [0029], [0031], [0032], [0039]-[0041] and [0058]); and wherein the print head is mounted to/fixedly connected to the carrier at a fixed portion of the print head (As shown in Figure 2 gear pump (74) is fixedly attached to carrier (25); paragraph [0032]), the fixed portion being located between the extruder and the nozzle (Figures 1-3, gear pump (74) is between extruder (61) and nozzle (51)), and wherein the extruder is in fluid communication with the nozzle (Figures 1-3; paragraphs [0029], [0031], [0032], [0039]-[0041] and [0058]) , and wherein the extruder (61) is connected to the carrier (25) (paragraph [0029]).
 Susnjara et al. do not teach such that at least a portion of the extruder is movably connected to the carrier such at least a portion of the extruder is capable of moving with respect to the carrier in accordance with a thermal expansion of the extruder.
However, each of Di Simone (paragraph [0021] (126) (132) (134)), Okada et al. (col. 2, lines 40-62; col. 3, lines 35-42), Freynhofer (col. 1, lines 11-30; allowing the extruder to move in a prescribed linear manner is known in the extrusion art), Imamura (col. 2, line 51-col. 3, line 14; col. 4, lines 3-7, col. 4, lines 17-30; col. 4, line 63-col 5, line 20), Solbeck (col. 7, line 66-col. 8, line 4) or Okazaki et al. (English Abstracts; Figures 1-3) teach analogous apparatuses and methods wherein an analogous extruder is movably connected to an analogous carrier such that at least a portion of the extruder is configured to expand and move with respect to the carrier in accordance with a thermal expansion of the extruder.
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Susnjara et al. and any one of the secondary references and to have movably connected the extruder of Susnjara et al. to the carrier of Susnjara et al., as suggested by any one of the secondary references, such that at least a portion of the extruder is configured to expand and move with respect to the carrier in accordance with a thermal expansion of the extruder, for the purpose, as suggested by the secondary references, of accommodating for thermal expansion of the extruder and resolving associated problems (e.g. system stress, warpage, equipment damage, leaks) that arise from such expansion.  In the combination, the gear pump (74) remains fixedly attached to carrier (25) while the expansion facilitating configurations of the secondary references are applied to the extruder (61) which is, after the combination, movably connected to the carrier.
As to claims 23 and 27, the combination as set forth above is configured to/capable of allowing the extruder to move away/increase in length from the fixed portion of the print head as claimed.
As to claims 24 and 25, Susnjara et al. disclose the carrier (25) is mounted on carriage (24) and includes guide rails (35) (paragraph [0031]).
As to claim 29, Susnjara et al. teach the gear pump is in fluid communication with the nozzle (Figure 2 (74) (43) (51); paragraphs [0032], [0041] and [0042]).
Regarding claims 30 and 36, Susnjara et al. teach an additive manufacturing apparatus comprising a print head including a nozzle (51) configured to deposit a flowable material (paragraph [0041]) and an extruder (61) in fluid communication with the nozzle (Figures 1-3; paragraphs [0032], [0041] and [0042]),; a carrier (25) movably disposed above a worktable, the carrier configured to move in at least first and second dimensions to control a position of the nozzle with respect to the worktable (Figures 1-3, paragraphs [0029], [0031], [0032], [0039]-[0041] and [0058]; vertically along carriage (24) and horizontally along printing gantry (23)); wherein the print head is mounted to/fixedly connected to the carrier at a fixed portion of the print head the fixed portion being located between the extruder and the nozzle (As shown in Figure 2 gear pump (74) is fixedly attached to carrier (25); paragraph [0032]; gear pump (74) is between extruder (61) and nozzle (51)).
Susnjara et al. do not teach a portion of the extruder opposite the fixed portion is configured to move with respect to the carrier and the fixed portion in accordance with a thermal expansion of the extruder.  
However, each of Di Simone (paragraph [0021] (126) (132) (134)), Okada et al. (col. 2, lines 40-62; col. 3, lines 35-42), Freynhofer (col. 1, lines 11-30; allowing the extruder to move in a prescribed linear manner is known in the extrusion art), Imamura (col. 2, line 51-col. 3, line 14; col. 4, lines 3-7, col. 4, lines 17-30; col. 4, line 63-col 5, line 20), Solbeck (col. 7, line 66-col. 8, line 4) or Okazaki et al. (English Abstracts; Figures 1-3) teach analogous apparatuses and methods wherein an analogous extruder is movably connected to an analogous carrier such that a portion of the extruder opposite the fixed portion is configured to move with respect to the carrier and the fixed portion in accordance with a thermal expansion of the extruder.  
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Susnjara et al. and any one of the secondary references and to have movably connected the extruder of Susnjara et al. to the carrier of Susnjara et al., as suggested by any one of the secondary references, such that at a portion of the extruder opposite the fixed portion is configured to move with respect to the carrier and the fixed portion in accordance with a thermal expansion of the extruder, for the purpose, as suggested by the secondary references, of accommodating for thermal expansion of the extruder and resolving associated problems (e.g. system stress, warpage, equipment damage, leaks) that arise from such expansion.  In the combination, the gear pump (74) remains fixedly attached to carrier (25) while the expansion facilitating configurations of the secondary references are applied to the extruder (61) which is, after the combination, movably connected to the carrier. In the combination, the extruder (61) opposite the gear pump (74)/fixed portion of Susnjara et al. is configured to move with respect to the carrier and the fixed portion in accordance with a thermal expansion of the extruder.  
As to claims 31 and 35, the combination as set forth above is configured to/capable of allowing the extruder to move away/increase in length from the fixed portion of the print head as claimed.
As to claims 32 and 33, Susnjara et al. disclose the carrier (25) is mounted on carriage (24) and includes guide rails (35) (paragraph [0031]).
As to claim 37, Susnjara et al. teach the gear pump is in fluid communication with the nozzle (Figure 2 (74) (43) (51); paragraphs [0032], [0041] and [0042]).
Regarding claim 38, Susnjara et al. teach an additive manufacturing apparatus comprising a print head including a nozzle (51) configured to deposit a flowable material (paragraph [0041]) and an extruder (61) in fluid communication with the nozzle (Figures 1-3; paragraphs [0032], [0041] and [0042]),; a carrier (25) movably disposed above a worktable, the carrier configured to move in at least first and second dimensions to control a position of the nozzle with respect to the worktable (Figures 1-3, paragraphs [0029], [0031], [0032], [0039]-[0041] and [0058]; vertically along carriage (24) and horizontally along printing gantry (23)); wherein the print head is mounted to/fixedly connected to the carrier at a fixed portion of the print head the fixed portion being located adjacent the extruder and the nozzle (As shown in Figure 2 gear pump (74) is fixedly attached to carrier (25); paragraph [0032]; gear pump (74) is adjacent extruder (61) and nozzle (51)).
Susnjara et al. do not teach such that at least a portion of the extruder opposite the nozzle is configured to move with respect to the carrier and the nozzle due to thermal expansion of the extruder.
However, each of Di Simone (paragraph [0021] (126) (132) (134)), Okada et al. (col. 2, lines 40-62; col. 3, lines 35-42), Freynhofer (col. 1, lines 11-30; allowing the extruder to move in a prescribed linear manner is known in the extrusion art), Imamura (col. 2, line 51-col. 3, line 14; col. 4, lines 3-7, col. 4, lines 17-30; col. 4, line 63-col 5, line 20), Solbeck (col. 7, line 66-col. 8, line 4) or Okazaki et al. (English Abstracts; Figures 1-3) teach and suggest analogous apparatuses and methods wherein an analogous extruder is configured to move with respect to thermal expansion of the extruder as claimed.
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Susnjara et al. and any one of the secondary references and to have movably connected the extruder of Susnjara et al. to the carrier of Susnjara et al., as suggested by any one of the secondary references, such that at least a portion of the extruder is configured to move with respect to the carrier and the nozzle due to thermal expansion of the extruder, for the purpose, as suggested by the secondary references, of accommodating for thermal expansion of the extruder and resolving associated problems (e.g. system stress, warpage, equipment damage, leaks) that arise from such expansion.  In the combination, the gear pump (74) remains fixedly attached to carrier (25) while the expansion facilitating configurations of the secondary references are applied to the extruder (61) which is, after the combination, movably connected to the carrier in a direction away from the fixed location of the gear pump (74). The nozzle (51) is downstream from the fixed location of the gear pump (74). As such, the result from the suggested combination is a portion of the extruder opposite the nozzle is configured to move with respect to the carrier and the nozzle due to thermal expansion of the extruder.
As to claims 39 and 40, Susnjara et al. disclose the carrier (25) is mounted on carriage (24) and includes guide rails (35) upon which the extruder is slidably connected which are shown to be substantially parallel to the extruder (paragraph [0031]; Figure 1).  Further, the secondary references suggest mounting the extruder to rails as set forth above.  The configurations of the secondary references would be utilized in combination with the extruder (61) for the reasons set forth above.
As to claim 41, the combination as set forth above is configured to/capable of allowing the extruder to move away/increase in length from the fixed portion of the print head as claimed

Claims 26 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Susnjara et al. (US 2018/0222124) in view of any one of Di Simone (US 2011/0316191), Okada et al. (US 6,344,086), Freynhofer (US 5,865,472), Imamura (US 5,462,426), Solbeck (US 3,849,051) or Okazaki et al. (JP 62-182136), as applied to claims 22-25, 27-33 and 35-41 above, and further in view of either one of Burnham et al. (US 2018/0304532) or Steele (US 2017/0151713). 

As to claims 26 and 34, the combination teaches the apparatus set forth above.  Susnjara et al. do not teach a bearing connected to at least one of the one or more rails and connected to the extruder as claimed.  However, each of Burnham et al. (paragraphs [0106], [0114], [0127] and [0131]) and Steele (Figures 1 and 4; paragraphs [0022] and [0027]) teach analogous structures wherein a mechanism for moving a device with rails includes a bearing connected to the rails and the device.
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Susnjara et al. and either one of Burnham et al. or Steele and to have included a bearing connected to the rails and extruder of Susnjara et al., as suggested by either one of the secondary references, for the purpose, as suggested by the references of facilitating movement of the device/extruder along the rails in an art recognized suitable manner.  Susnjara et al. disclose a general arrangement and structure and the secondary references provide additional details on how such a general arrangement/structure would be constructed in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Wollschlager whose telephone number is (571)272-8937. The examiner can normally be reached M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742